Exhibit 99.(r) THE VALUE LINE FUND, INC. VALUE LINE INCOME AND GROWTH FUND, INC. VALUE LINE CENTURION FUND, INC. THE VALUE LINE PREMIER GROWTH FUND, INC. VALUE LINE EMERGING OPPORTUNITIES FUND, INC. VALUE LINE LARGER COMPANIES FUND, INC. VALUE LINE U.S. GOVERNMENT MONEY MARKET FUND, INC. VALUE LINE U.S. GOVERNMENT SECURITIES FUND, INC. VALUE LINE CONVERTIBLE FUND, INC. THE VALUE LINE TAX EXEMPT FUND, INC. VALUE LINE NEW YORK TAX EXEMPT TRUST VALUE LINE AGGRESSIVE INCOME TRUST VALUE LINE STRATEGIC ASSET MANAGEMENT TRUST VALUE LINE ASSET ALLOCATION FUND, INC. Power of Attorney KNOW ALL MEN BY THESE PRESENTS that the undersigned hereby appoints Mitchell Appel, Emily Washington and Mark Marrone, and each of them, his/her true and lawful attorney to execute in his/her name, place and stead and on his/her behalf a Registration Statement on Form N-lA under the Securities Act of 1933 and/or the Investment Company Act of 1940, and any and all amendments to said Registration Statement (including post-effective amendments), and all instruments necessary or incidental in connection therewith and to file the same with the Securities and Exchange Commission. Said attorney shall have full power and authority to do and perform in the name and on behalf of the undersigned every act whatsoever requisite or desirable to be done in the premises, as fully and to all intents and purposes as the undersigned might or could do, the undersigned hereby ratifying and approving all such acts of said attorney. IN WITNESS WHEREOF, the undersigned has executed this instrument this 9th day of December, 2010. /s/ Joyce E. Heinzerling /s/ David H. Porter Joyce E. Heinzerling David H. Porter /s/ Francis C. Oakley /s/ Paul Craig Roberts Francis C. Oakley Paul Craig Roberts /s/ Nancy-Beth Sheerr /s/ Daniel S.Vandivort Nancy-Beth Sheerr Daniel S.Vandivort POWER OF ATTORNEY FOR VALUE LINE FUNDS
